                                                                        E-FILED
                                        Monday, 18 November, 2019 09:27:10 AM
                                                   Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, and    )
THE STATES OF CALIFORNIA,        )
DELAWARE, ILLINOIS, INDIANA,     )
MASSACHUSETTS, MINNESOTA,        )
MONTANA, NEVADA, NEW JERSEY,     )
NORTH CAROLINA, RHODE ISLAND,    )
                                 )
VIRGINIA, ex rel. TRACY SCHUTTE and
MICHAEL YARBERRY,                )
                                 )
     Plaintiffs and Relators,    )
                                 )
     v.                          )
                                 )
SUPERVALU, INC., SUPERVALU       )      NO. 11-3290
HOLDINGS, INC., FF ACQUISITIONS, )
LLC, FOODARAMA, LLC, SHOPPERS    )
FOOD WAREHOUSE CORP.,            )
SUPERVALU PHARMACIES, INC.,      )
ALBERTSON’S LLC, JEWEL OSCO      )
SOUTHWEST LLC, NEW               )
ALBERTSON’S INC., AMERICAN       )
DRUG STORES, LLC, ACME           )
MARKETS, INC., SHAW’S            )
SUPERMARKET, INC., STAR MARKET )
COMPANY. INC., JEWEL FOOD        )
STORES, INC., and AB ACQUISITION )
LLC,                             )
                                 )
     Defendants.                 )




                                1
                                      OPINION

RICHARD MILLS, U.S. District Judge:

      Pending is the Relators’ motion for sanctions.

      In their reply brief, the Relators also request an in camera review of

Defendants’ litigation holds.

                                              I.

      The Relators seek the entry of an Order imposing appropriate sanctions

against the Defendants for what they allege is (1) Defendants’ failure to timely issue

a litigation hold; (2) the intentional destruction of material evidence relating to

Defendants’ price match program; and (3) their subsequent efforts to conceal and

obstruct discovery of their spoliation of evidence, including the wrongful

withholding of material evidence of the spoliation until just days before the close of

discovery in this case.

      The Defendants claim (1) they timely issued a litigation hold in this matter;

(2) did not intentionally destroy material evidence; and (3) did not attempt to conceal

and obstruct discovery of any alleged spoliation of evidence.

      The Defendants produced in discovery a January 27, 2012 email from

Christopher Basler, a pharmacy district manager for 33 Shop ‘n Save pharmacies,

instructing those pharmacies to “throw away all your competitor’s price matching

lists and get rid of all signs that say we match prices.” The email was sent seven


                                          2
days after the January 20, 2012 government agents’ visits to Defendants’

pharmacies, including one of Basler’s pharmacies, five days after Basler learned of

the visit by a Special Agent with the Department of Health and Human Services,

Office of Inspector General (“HHS-OIG”), and three days after the Defendants

received a subpoena from the Government requesting documents regarding the price

match program.

      The Defendants claim that, after receipt of the subpoena, their in-house

counsel and current Vice-President, Litigation and Regulatory Compliance, Daniel

Day, “oversaw the preparation of a litigation hold notice.” The Relators say that the

litigation hold was not sent to Defendants’ pharmacies until some time in March

2012, at least five weeks after receipt of the government subpoena.

      Christopher Basler testified that the January 27, 2012 email sent to the Shop

‘n Save pharmacies directing them to throw away all competitors’ price lists and all

price match signage was prompted by a phone call he received that morning from

Dan Salemi, who at the time was SuperValu’s Vice President, Pharmacy Services.

Basler testified that his decision to throw away all competitor price lists and get rid

of all price match signage had nothing to do with the HHS-OIG agent’s visit to one

of the pharmacies the week before, was not done at the direction of Salemi, was his

decision alone and was “urgent” because he was tired of taking calls from Salemi

asking about the number of price matches at his pharmacies.


                                          3
      Dan Salemi testified that he recalled FBI agents visiting various SuperValu

stores. However, he did not recall the date of the visits, the date of the HHS-OIG

subpoena and did not recall whether he was involved in responding to the subpoena.

      In a Declaration, Basler states that in March 2012, he received a litigation hold

and a Pharmacy Store Action Manager (SAM) task directive related to the Price

Match Program, wherein he was directed to review the categories of documents

requested by the subpoena and turn over documents to the legal department. The

Relators claim Basler’s assertion is disingenuous, as many of the price match ads

and competitor price lists had already been destroyed before the March 2012

litigation hold and SAM task were ever issued, pursuant to his January 27, 2012

directive to all the pharmacies in his district.

      The Relators further allege it appears that another district manager ordered the

destruction of signage promoting the Defendants’ price match program after visits

by government agents and service of the HHS-OIG subpoena. One of the Relators’

deposition exhibits includes a handwritten notation, “N/A those were destroyed per

email,” which is next to the checklist item instructing pharmacy managers to take a

photo of any marketing or signage promoting SuperValu’s price match program.

The notation relates to one of the Defendants’ pharmacies in Corvallis, Oregon,

which is outside Basler’s district.




                                            4
      The Relators say they do not know whether there exist other communications

similar to the January 27, 2012 Basler directive and the email referenced by the

Corvallis, Oregon pharmacist ordering the destruction of evidence relating to the

Defendants’ price match program. They allege the Defendants waited until almost

the end of discovery to produce the January 27, 2012 email.

      The Defendants claim Oregon stores received instructions to remove

advertisements related to price matching before issuance of the subpoena because of

a change to Oregon’s “usual and customary definition” to specifically include

advertising savings and certain other discounts.       As a result, the Defendants

concluded that advertising the price matching program could no longer occur. That

is why they were ordered to destroy any such advertising.

      In his March 27, 2018 Declaration, Daniel Day states in part that he is “not

aware of any PDM [Pharmacy District Manager], store, or Pharmacy Manager who

did not comply with the litigation hold’s directive to collect and provide all relevant

information provided by the Legal Department and the associated Pharmacy SAM

Task.” The Relators claim that if, as also attested by Day, his “team performed such

record keeping as was necessary to ensure that documents were collected from all of

the designated custodians of records,” it is difficult to understand how Day could

have been unaware of the inability of certain PDMs, stores and pharmacy managers

to fully comply with the litigation hold and SAM task due to their prior destruction


                                          5
of evidence responsive to the government subpoena. It was the day before Day’s

declaration that Defendants produced the January 27, 2012 email.

      The Defendants claim Day issued three litigation holds: (1) one to individuals

in the corporate business department on January 30, 2012; (2) one to all Pharmacy

District Managers on February 20, 2012; and (3) one to the corporate marketing and

advertising executives on March 15, 2012.

      The Relators allege there are inconsistencies in both the number and timing

of the litigation holds between Day’s Supplemental Declaration and his and Basler’s

previous Declarations. Accordingly, they ask the Court for an in camera review of

the three litigation holds noted above.

      The Defendants claim that their Declarations are entirely consistent. The

Supplemental Declaration is simply more comprehensive and detailed to respond to

the Relators’ new allegations.

      The Relators believe that Defendants failed to preserve price matching

materials responsive to the government subpoena from approximately 80% of their

pharmacies nationwide.

      In June 2012, between the Defendants’ receipt of the subpoena and their initial

production of documents to the Government, the Defendants ordered their

pharmacies “to discard and discontinue to keep and use” any “competitor price lists




                                          6
for reference in servicing customer requests for a price match” that were in a

pharmacy’s possession.

      The Relators allege they had to seek Court intervention in order to attempt to

obtain information regarding copies of the destroyed price match materials and

competitor price lists. On May 31, 2018, counsel for the Defendants stated in a letter

to Relators’ counsel: “To the best of their knowledge, Defendants are not aware of

any documents discarded pursuant to the June 11, 2012 email of which images or

other copies were not produced in discovery.” The Relators claim that at this late

stage, there is no way to test counsel’s conclusory assertion by examining a witness

or witnesses with personal knowledge of the destruction of signage, competitor lists

and other material relating to Defendants’ price-match program, pursuant to the June

11, 2012 SAM task.

      The Defendants contend they have previously shown that they properly

imposed a litigation hold in response to the subpoena received on January 24, 2012,

and then diligently collected documents relating to their price match program. They

previously claimed there is no evidence that Defendants failed to photograph, record

or otherwise preserve the relevant documents and no evidence that any relevant

documents that once existed were destroyed without preservation of copies. The

Defendants say that during discovery, they produced all available advertising and

marketing documents, including copies of competitors’ price lists collected from


                                          7
stores in Christopher Basler’s district. They contend the facts establish that no

spoliation of evidence occurred in this case, much less the destruction of evidence

in bad faith.

                                               II.

      The Relators seek the entry of an Order barring Defendants and their counsel

from (1) objecting to the chart offered by the Relators summarizing the price

matching advertisements and competitor drug formularies produced by the

Defendants, on the basis of the number or percentage of stores represented; and (2)

arguing, testifying or presenting any evidence at trial about the number or percentage

of their pharmacies that had price matching advertisements and competitor drug

formularies during the relevant time period.

      “[O]nce a party reasonably anticipates litigation, counsel has a duty to

institute a litigation hold to preserve relevant information.” Yahnke v. County of

Kane, 2013 WL 4537865, at *6 (7th Cir. Aug. 27, 2013). The failure to preserve

information may lead to sanctions. See Trask-Morton v. Motel 6 Operating L.P.,

534 F.3d 672, 681 (7th Cir. 2008). A spoliation sanction is proper only when a party

has a duty to preserve evidence because it knew, or should have known, that

litigation was imminent. See id. A showing of bad faith—like destroying evidence

to hide adverse information—is a prerequisite to imposing sanctions for missing

evidence. See id.


                                          8
      The Court does not believe that an in camera review of the Defendants’

litigation holds is necessary at this time. At this time, the Court does not believe that

sanctions are warranted based on the Defendants’ alleged failure to timely issue a

litigation hold, their intentional destruction of evidence relating to the price match

program, or their efforts to conceal and obstruct discovery of the spoliation of

evidence.    Upon reviewing the record, the Court is unable to conclude that

Defendants acted in bad faith. If the evidence at trial shows otherwise and bad faith

on the part of the Defendants is established, the Court can revisit the issue and

consider one or both of the sanctions requested by the Relators or another appropriate

sanction.

      Ergo, the Relators’ motion for sanctions [d/e 205] is DENIED.

ENTER: November 15, 2019

      FOR THE COURT:
                                                      /s/ Richard Mills
                                                      Richard Mills
                                                      United States District Judge




                                           9
